DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claim 10, line 13, “a temperature sensor” should be changed to - - the temperature sensor - -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 6, recited length relationships are unclear and seen incorrect.  Lines 9, 10 are also unclear where is it shown that outer edges of susceptors extend beyond perimeter of cartridge.  Line 7, what “outer region” refers to is unclear.
Claim 7 is also unclear as in case of claim 1.
This feature of claims 5, 7 are discussed in specification on pages 19, 20 with respect to figures 5A, 5B.  However, this discussion is found unclear.  Classification with reference to figures and numerals required as to how the claims are readable on the disclosed device.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by  GB 2527597.
Regarding claim 1, GB discloses an induction heating assembly for a vapor generating device, the heating assembly comprising: an induction coil 52, radially inward of which a heating compartment 24 is defined for receiving, in use, a body comprising a vaporizable substance and an induction heatable susceptor 42; and a temperature sensor 62 located against a side of the heating compartment 24 on a central longitudinal axis of the induction coil 52 at an end of the heating compartment 24, wherein the induction coil 52 is arranged to heat, in use, the susceptor 42, and the temperature sensor 62 is arrange to monitor, in use, a temperature related to heat generated from the susceptor 42.
Regarding claim 2, GB discloses the induction coil 52 has a cylindrical shape. 
Regarding claim 10, GB discloses an induction heatable cartridge for use with an induction heating assembly the cartridge comprising: a solid vaporisable substance; and an induction heatable susceptor 42 held by the vaporizable substance, the susceptor 42 comprising one or more susceptor plates 42, being ring shaped so as to provide respective apertures, at least one of which radially surrounds a temperature monitoring region and is located axially between a centre of the cartridge and the temperature monitoring region, whereby a temperature sensor 44 may projects into the temperature monitoring region without passing substantially through the aperture of any of the one or more susceptor plates when the cartridge is fitted into a heating compartment 24 of an induction heating assembly, and wherein the cartridge further comprises a deformable portion adjacent the temperature monitoring region for permitting a temperature sensor 44  to project into the temperature monitoring region when fitted into a heating compartment 24 of an induction heating assembly.  The temperature sensor penetrates the lid 38 when assembled therefore pierces a deformed portion of the lid.
Regarding claim 11, GB discloses the vaporizable substance includes tobacco, humectant, glycerine and/or propylene glycol (see column 2, lines 15-20).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the temperature sensor is positioned between an axial center of the induction coil and an axial end of the induction coil, preferably the axial end of the induction coil.
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 12 and 19, the applicant’s invention combination including: “a vapor generating device comprising: an induction heating assembly comprising:  an induction coil, radially inward of which a heating compartment is defined for receiving, in use, a body comprising a vaporizable substance and an induction heatable susceptor; and a temperature sensor located against a side of the heating compartment on a central longitudinal axis of the induction coil at an end of the heating compartment , wherein the induction coil is arranged to heat, in use, the susceptor, and the temperature sensor is arrange to monitor, in use, a temperature related to heat generated from the susceptor; the induction heatable cartridge located within the heating compartment of the induction heating assembly; an air inlet arranged to provide air to the heating compartment; and an air outlet in communication with the heating compartment” is not taught by GB or suggested other prior art of record.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831